Case 1:19-cv-20409-MGC Document 28 Entered on FLSD Docket 06/20/2019 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION


  ------------------------------------X
  MT. HAWLEY INSURANCE COMPANY,       :
                                      :
       Plaintiff,                     :       Case No. 1:19-cv-20409-MGC
                                      :
  v.                                  :
                                      :
  BRICKELL ON THE RIVER SOUTH TOWER   :
  CONDOMINIUM ASSOCIATION, INC., and  :
  MICHAEL LALLA,                      :
                                      :
       Defendant.
  ------------------------------------X

  DEFENDANT’S STATEMENT OF MATERIAL FACTS IN SUPPORT OF ITS MOTION
                     FOR SUMMARY JUDGMENT
Case 1:19-cv-20409-MGC Document 28 Entered on FLSD Docket 06/20/2019 Page 2 of 4



          Pursuant to Local Rule 56.1, Brickell on the River South Tower Condominium

  Association, Inc. (“Brickell”) files this Statement of Material Facts in Support of its Motion for

  Summary Judgment, and states as follows:

  I.      Mt. Hawley Covers Brickell Under a General Liability Policy.

          1.     Mt. Hawley issued Commercial General Liability Policy number MGL0182189,

  effective from December 15, 2016, to December 15, 2017, to Brickell (the “Policy”). See ECF

  No. 1-6.

          2.     The Policy’s Insuring Agreement provides:

                 COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
                 LIABILITY

                    1.      Insuring Agreement

                    a.      We will pay those sums that the insured becomes legally obligated to
                            pay as damages because of “bodily injury” or “property damage” to
                            which this insurance applies. We will have the right and duty to defend
                            the insured against any “suit” seeking those damages. However, we
                            will have no duty to defend the insured against any “suit” seeking
                            damages for “bodily injury” or “property damage” to which this
                            insurance does not apply. We may, at our discretion, investigate any
                            “occurrence” and settle any claim or “suit” that may result.

  Id. at 4.

          3.     The Policy is modified by a Tenants and Contractors Endorsement, which

  provides that Mt. Hawley “shall have no obligation to defend or indemnify any insured for any

  ‘bodily injury,’ ‘property damage,’ and/or ‘personal and advertising injury’ arising directly or

  indirectly from a commercial tenant’s occupation, use or maintenance of any premises leased to

  such tenant by any insured, such tenant’s operations of any kind, or work by a ‘contractor’

  unless” certain conditions are satisfied. ECF No. 1, Ex. D at 29. A “contractor” is “any person or

  entity that any insured hires or contracts with for the performance of any work for construction,


                                                  1
Case 1:19-cv-20409-MGC Document 28 Entered on FLSD Docket 06/20/2019 Page 3 of 4



  renovations, maintenance (including, but not limited to, snow removal), or repairs.” Id.

         4.      The Policy also contains a subrogation clause, which provides that if “the insured

  has rights to recover all or part of any payment we have made under this Coverage Part, those

  rights are transferred to us. The insured must do nothing after loss to impair them.” Id. at 16.

  II.    A Passenger in Brickell’s Elevator Sues Brickell for Negligence.

         5.       While Brickell was insured under the Policy, an elevator in Brickell’s building

  allegedly malfunctioned and fell several floors before coming to a stop. See ECF No. 1, Ex. A.

         6.        Michael Lalla, a passenger on the elevator, sued Brickell for negligence. See id.

         7.       That claim (the “Lalla claim”) remains pending in Florida state court. See id.;

  Case No. 2018-029573-CA-01, Eleventh Judicial Circuit of Florida.

  III.   Brickell Tenders Defense of the Lalla Claim to Mt. Hawley, Who Reserves Its
         Rights and Files This Action.

         8.       Brickell tendered defense of the Lalla claim to Mt. Hawley, who agreed to

   defend under a reservation of rights. See Ex. 1.

         9.       Mt. Hawley then filed this action seeking a declaration that it owes no duty to

   defend or indemnify. See ECF No. 1.

         10.      In Mt. Hawley’s complaint, and in prior communications with Brickell, Mt.

   Hawley does not dispute that the Policy’s insuring agreement covers Lalla’s claim. See Ex. 1;

   ECF No. 1. It instead disclaims coverage under two provisions: the Tenants and Contractors

   Endorsement, and the Subrogation Provision. See id.

         11.      Mt. Hawley’s arguments refer to an elevator maintenance agreement between

   Brickell and ThyssenKrupp (the “Gold’s Maintenance Agreement”). Brickell executed the

   agreement in 2011. See ECF No. 1, Ex. C at 5.



                                                      2
Case 1:19-cv-20409-MGC Document 28 Entered on FLSD Docket 06/20/2019 Page 4 of 4



  Dated: June 20, 2019                       HUNTON ANDREWS KURTH LLP

                                             /s/ Walter J. Andrews
                                             Walter J. Andrews (Fla. Bar No. 84863)
                                             David M. Costello (Fla. Bar No. 1004952)
                                             HUNTON ANDREWS KURTH LLP
                                             1111 Brickell Avenue, Suite 2500
                                             Miami, Florida 33131
                                             Tel: (305) 810-6407
                                             wandrews@huntonAK.com
                                             dcostello@huntonAK.com
                                             Attorneys for Brickell on the River South
                                             Tower Condominium Association, Inc.


                            CERTIFICATE OF SERVICE

        The undersigned certifies that on June 20, 2019 a true and correct copy of

  DEFENDANT’S STATEMENT OF MATERIAL FACTS IN SUPPORT OF ITS MOTION

  FOR SUMMARY JUDGMENT was electronically filed using CM/ECF.


                                             /s/ Walter J. Andrews
                                             HUNTON ANDREWS KURTH LLP




                                         3
